                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:19-cv-00014-FDW

MARK ALLEN WELLS,                   )
                                    )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
                                    )                              ORDER
                                    )
NORTH CAROLINA PRISONER             )
LEGAL SERVICES,                     )
                                    )
            Defendant.              )
____________________________________)

        THIS MATTER is before the Court on initial review of Plaintiff’s Complaint, filed under

42 U.S.C. § 1983. [Doc. 1]. The Clerk granted the Plaintiff’s motion to proceed in forma pauperis

March 30, 2019 and waived the initial partial filing fee. [Docs. 2, 6]. As such, Plaintiff proceeds

here in forma pauperis.

I.      BACKGROUND

        Pro se Plaintiff Mark Allen Wells is a North Carolina inmate. The docket in this matter

reflects that he is currently incarcerated at Lanesboro Correctional Institution in Polkton, North

Carolina.1 Plaintiff filed this action pursuant to 42 U.S.C. § 1983 on January 11, 2019, naming

North Carolina Prisoner Legal Services (“NCPLS”) as the sole Defendant. Citing the First, Fifth,

and Fourteenth Amendments, Plaintiff alleges that his due process right and his right to access to

the courts have been violated because he is being denied access to a law library and “any help from



1
 A search of the N.C.D.P.S. offender search website function shows that Plaintiff is currently incarcerated
at Alexander Correctional Institution in Taylorsville, North Carolina. The Plaintiff, therefore, has failed to
provide his current address to the Court, which also subjects his Complaint to dismissal.
N.C.P.L.S. even though they were put in place to replace the law library.” [Doc. 1 at 4]. Plaintiff

states that he has been injured because “he has no way of litigating his” “non-frivolous lawsuit.”

[Id. at 6]. Plaintiff does not, however, provide any information or details regarding this “non-

frivolous lawsuit.” [See id.].

       For relief, Plaintiff seeks compensatory and punitive damages, declaratory relief, as well

as preliminary and permanent injunctive relief.

II.    STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). In its frivolity

review, this Court must determine whether the Complaint raises an indisputably meritless legal

theory or is founded upon clearly baseless factual contentions, such as fantastic or delusional

scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).

III.   DISCUSSION

       The Court will dismiss this action because Plaintiff fails to state a claim for a due process

or any other constitutional violation against Defendant. NCPLS is a non-profit, legal services

program that provides limited civil representation to North Carolina inmates. See Smith v.

Bounds, 657 F. Supp. 1327, 1328 n.1 (E.D.N.C. 1986), aff’d, 813 F.2d 1299 (4th Cir. 1987).

Attorneys with NCPLS are at liberty to use their professional judgment to determine whether to

accept representation in a case. The Supreme Court stated in Bounds v. Smith, 430 U.S. 817

(1977), that prisoners must have meaningful access to the courts. The “meaningful access”

referred to in Bounds does not, however, entitle a plaintiff to total or unlimited access. See High

v. Hamden, No. 03-7832 (E.D.N.C. Dec. 2, 2003), aff’d, 88 Fed. Appx. 604 (4th Cir. Feb. 23,



                                                  2
2004); Moore v. Gray, No. 5:04-CT-918-FL, 2005 WL 3448047, at *1 (E.D.N.C. Jan. 26, 2005),

aff’d, 133 F. App’x 913 (4th Cir. 2005) (unpublished).

       Furthermore, to succeed on a denial of access to courts claim, the inmate must

“demonstrate that the alleged shortcomings in the [prison] library or legal assistance program

hindered his efforts to pursue a legal claim.” Lewis v. Casey, 518 U.S. 343, 351 (1996). For

example, meaningful access to courts is denied when an inmate is not permitted to prepare a

petition or complaint. See Wrenn v. Freeman, 894 F. Supp. 244, 248 (E.D.N.C. 1995) (citing

Wolff v. McDonnell, 418 U.S. 539, 576 (1974)). Plaintiff’s own filings in this Court demonstrate

that, notwithstanding the lack of access to a law library and the lack of assistance from NCPLS,

Plaintiff was still able to draft and file the Complaint in this case, successfully obtain in forma

pauperis status, and move for the appointment of counsel. Thus, Plaintiff has not been denied

meaningful access to the courts.

IV.    CONCLUSION

       For the reasons stated herein, Plaintiff’s action is dismissed for failure to state a claim.

       IT IS, THEREFORE, ORDERED that:

       1. Plaintiff’s Complaint [Doc. 1] is DISMISSED on initial screening for failure to state a

           claim.

       2. The Clerk is directed to terminate this action.

       3. The Clerk is also instructed to mail a copy of this Order to Plaintiff at his current place

           of incarceration at Alexander Correctional Institution in Taylorsville, North Carolina.


                                                      Signed: September 30, 2019




                                                  3
